Citation Nr: 1822848	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-32 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an increased evaluation in excess of 30 percent disabling for bipolar disorder. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

K. Laffitte, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1983 to August 1988 and from February 1989 to December 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky which granted service connection for bipolar disorder and assigned a 10 percent disability rating effective May 29, 2013.   The Veteran was subsequently granted a 30 percent rating in a November 2015 rating decision.  


FINDING OF FACT

On March 10, 2016, prior to the promulgation of a decision in this case, the Board received a request from the Veteran to withdraw his appeal on the claim of entitlement to an increased evaluation for bipolar disorder.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the claim of entitlement to an increased evaluation for bipolar disorder are met.  38 U.S.C. § 7105 (b)(2), (d)(5); 38 C.F.R. §§ 20.202 , 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific errors of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Either an appellant or his or her authorized representative may request withdrawal.  38 C.F.R. § 20.204 . 

On March 10, 2016, prior to the promulgation of a decision in this case, the Veteran's representative sent written correspondence that the Veteran wished to withdraw his appeal on the claim of entitlement to an increased evaluation for bipolar disorder.  The representative explained that the Veteran was satisfied with his 30 percent rating.  The correspondence included a letter signed by the Veteran acknowledging such.  Hence, there remains no allegation of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal on the claim of entitlement to an increased evaluation for bipolar disorder is dismissed.









____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


